10
ti
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

cf
—FLED 4 J, LODGED
__ RECEIVED Y* — copy
MICHAEL BAILEY SEP 19 2019.

Assistant U.S. Attorney

District of Arizona
SHEILA PHILLIPS CLERK U S DISTRICT COURT

: DISTRICT OF ARIZONA
Assistant U.S. Attorne g
Michigan State Bar No.51656 bese DEPUTY
Two Renaissance Square
40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: Sheila, Phillips2@usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

 

United States of America, CR-19-08011-PCT-SPL
| Plaintiff,
PLEA AGREEMENT
VS.
Abdul Saboor,
Defendant.

 

 

Plaintiff, United States of America, and the defendant, ABDUL SABOOR, hereby
agree to dispose of this matter on the following terms and conditions:
1. PLEA

The defendant will plead guilty to Count | of the Indictment charging the defendant
with a violation of 18 United States Code (U.S.C.) § 371, Conspiracy, a Class D felony
offense.
2. MAXIMUM PENALTIES

a. A violation of 18 United States Code (U.S.C.) § 371 is punishable by a
maximum fine of $250,000, a maximum term of imprisonment of five years, or both, and
a term of supervised release of up to three years. The maximum term of probation is five
years,

b. According to the Sentencing Guidelines issued pursuant to the Sentencing

Reform Act of 1984, the Court shall order the defendant to:

 

 
 

(1) make restitution to any victim of the offense pursuant to 18 U.S.C.
§ 3663 and/or 3663A, unless the Court determines that restitution would not be
appropriate;

(2) pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
fine is not appropriate;

(3) serve a term of supervised release when required by statute or when a
sentence of imprisonment of more than one year is imposed (with the understanding that
the Court may impose a term of supervised release in all other cases), and

(4) pay upon conviction a $100 special assessment for each count to
which the defendant pleads guilty pursuant to 18 U.S.C. § 3013.

c. The Court is required to consider the Sentencing Guidelines in determining
the defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court
is free to exercise its discretion to impose any reasonable sentence up to the maximum set
by statute for the crime(s) of conviction, unless there are stipulations to the contrary that
the Court accepts.

d. The defendant recognizes that pleading guilty may have consequences with
respect to defendant’s immigration status if the defendant is a recently naturalized United
States citizen or is not a citizen of the United States. Under federal law, a broad range of
crimes are removable offenses, including the offense(s) to which defendant is pleading
guilty. Although there may be exceptions, the defendant understands that the defendant’s
guilty plea and conviction for this offense may mean that the defendant will be removed or
deported from the United States. The defendant agrees that defendant has discussed this
possibility with defendant’s attorney. The defendant nevertheless affirms that defendant
wants to plead guilty regardless of any immigration consequences that this plea entails,
even if the consequence is the defendant’s automatic removal from the United States.

3. AGREEMENTS REGARDING SENTENCING
a, Stipulation: Sentencing Cap. Pursuant to Fed. R. Crim. P. Li(c)(1)(C), the

United States and defendant stipulate that defendant’s sentence shall not exceed the low

-2-

 

 
Nooo

o Oo oo ~] an uA mS Ww

fo
woo

 

end of the sentencing range as calculated under U.S.S.G. § 1B1.1(a). This stipulated
sentencing cap will not change based on departures considered under U.S.S.G. § 1B1.1(b).
Nothing in this agreement shall preclude defendant from moving for a downward
departure, variance, or sentence below the cap, or the court from imposing a sentence below
the cap.

b. Recommendation: Acceptance of Responsibility. If the defendant makes full
and complete disclosure to the U.S, Probation Office of the circumstances surrounding the
defendant’s commission of the offense, and if the defendant demonstrates an acceptance
of responsibility for this offense up to and including the time of sentencing, the United
States will stipulate and agree to a two-level reduction in the applicable Sentencing
Guidelines offense level pursuant to U.S.S.G. § 3E1.1{a). If the defendant has an offense
level of 16 or more, the United States will move for an additional one-level reduction in
the applicable Sentencing Guidelines offense level pursuant to U.S.S.G. § 3E1 .1(b).

c. Non-Binding Recommendations. The defendant understands — that
recommendations are not binding on the Court. The defendant further understands that the
defendant will not be permitted to withdraw the guilty plea if the Court does not follow a
recommendation.

d. Assets and Financial Responsibility. The defendant shall make a full
accounting of all assets in which the defendant has any legal or equitable interest. The
defendant shall not (and shalt not aid or abet any other party to) sell, hide, waste, spend, or
transfer any such assets or property before sentencing, without the prior approval of the
United States (provided, however, that no prior approval will be required for routine, day-
to-day expenditures). The defendant also expressly authorizes the United States Attorney’s
Office to immediately obtain a credit report as to the defendant in order to evaluate the
defendant’s ability to satisfy any financial obligation imposed by the Court. The defendant
also shall make full disclosure of all current and projected assets to the U.S. Probation
Office immediately and prior to the termination of the defendant’s supervised release or

probation, such disclosures to be shared with the U.S. Attorney’s Office, including the

_3-

 

 
—

mw NM NM NY NY Ot tT SF Se Tr OT ™ OTD Ss
A om WN = Fe wen nw FF WH -

26
27
28

Dp co ~~ DH A fH WY WL

 

Financial Litigation Unit, for any purpose. Finally, the defendant shall participate in the
Inmate Financial Responsibility Program to fulfill all financial obligations due and owing
under this agreement and the law.

e. This agreement does not, in any manner, restrict the actions of the United
States in any other district or bind any other United States Attorney’s Office.

4, AGREEMENT TO DISMISS OR NOT TO PROSECUTE

a. Pursuant to Fed. R. Crim. P. 11(c)(1)(A), the United States, at the time of
sentencing, shall dismiss Counts 2-6 of the Indictment.

5. COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any
provision contained herein is inappropriate, it may reject the plea agreement and give the
defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
11(c)(5).

b. If the defendant’s guilty plea or plea agreement 1s rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United States
shall be free to prosecute the defendant for all crimes of which it then has knowledge and
any charges that have been dismissed because of this plea agreement shall automatically
be reinstated. In such event, the defendant waives any and all objections, motions, and
defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional
restrictions in bringing later charges or proceedings. The defendant understands that any
statements made at the time of the defendant’s change of plea or sentencing may be used
against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410.

6. WAIVER OF DEFENSES AND APPEAL RIGHTS ~

The defendant waives (1) any and all motions, defenses, probable cause
determinations, and objections that the defendant could assert to the indictment or
information; and (2) any right to file an appeal, any collateral attack, and any other writ or

motion that challenges the conviction, an order of restitution or forfeiture, the entry of

-4-

 

 
wo oo ~~ BHR ww BP WY NV

mompw MPN NNN Ne | se er ee eK Se ST
co a om of hu OU UwnN Ul Olle OO

 

judgment against the defendant, or any aspect of the defendant's sentence, including the
manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence, including
under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any appeal,
collateral attack, or other motion the defendant might file challenging the conviction, order
of restitution or forfeiture, or sentence in this case. This waiver shall not be construed to
bar an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial
misconduct” (as that term is defined by Section II-B of Ariz. Ethics Op. 15-01 (2015)).

7. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the U.S. Probation Office and to the
Court in connection with the case.

b. Any information, statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the defendant
at any time,

c. The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the U.S. Probation Office including, but not limited to, questions relating to:

(1) criminal convictions, history of drug abuse, and mental illness; and
(2) financial information, including present financial assets or liabilities

that relate to the ability of the defendant to pay a fine or restitution.

8. FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS

a. Nothing in this agreement shall be construed to protect the defendant from
administrative or civil forfeiture proceedings or prohibit the United States from proceeding
with and/or initiating an action for civil forfeiture. Pursuant to 18 U.S.C. § 3613, all

monetary penalties, including restitution imposed by the Court, shall be due immediately

-5-

 

 
a wow «fo NW DB vA Se WY NO

rm MP NM NN NNN NY Ee SF SK Fe SF ST oe SOF os
tS oo onl UU lL KE Uc Bll OO OO BRO ONY

 

upon judgment, shall be subject to immediate enforcement by the United States, and shall
be submitted to the Treasury Offset Program so that any federal payment or transfer of
returned property the defendant receives may be offset and applied to federal debts (which
offset will not affect the periodic payment schedule). [f the Court imposes a schedule of
payments, the schedule of payments shall be merely a schedule of minimum payments and
shall not be a limitation on the methods available to the United States to enforce the

judgment.

9, ELEMENTS
Conspiracy

1. Beginning on or about March 1, 2017, and ending on or about December 16,
2017, there was an agreement between two or more persons to commit the crime of
Transferring Firearms Out-of-State in violation of Title 18, United States Code Section,
922(a)(5);

2. The defendant became a member of the conspiracy knowing of at least one of its
objects and intending to help accomplish it, and

3. One of the members of the conspiracy performed at least one overt act on or after

March 1, 2017 for the purpose of carrying out the conspiracy.

Transferring Firearms Out-of-State

Between on or about March 1, 2017 and December 16, 2017, in the District of
Arizona:

1. Defendant was not licensed to deal, import, manufacture, or collect
firearms;

2, Defendant willfully transferred, sold, traded, gave, transported or delivered
one or more firearm to another person who also was not licensed to deal, import,
manufacture, or collect firearms; and

3. The defendant knew or had reasonable cause to believe that the person

_6-

 

 
wo co “4 DB Ww B&B WY Ne

po oN NM NY RY NY NY NY YP Se tet SF TF Tm tT Ss em OT OS
no aon OU UB UBUD OOO Uw UOT OT ORS OW Mor UD

 

receiving the firearm from the defendant resided in a state other than that of the
defendant.
10. FACTUAL BASIS
The defendant admits that the following facts are true and that if this matter were to
proceed to trial the United States could prove the following facts beyond a reasonable

doubt:
On or prior to March 1, 2017, 1 conspired with other persons, including Matthew
Ryan Cale, to transport firearms from Arizona to persons located in California. I
knew that Cale and other persons purchased the firearms from pawnshops in
Arizona on behalf of persons in living in California in exchange for heroin.
Between March 1, 2017 and December 16, 2017, I transported five firearms from
Arizona to persons in California so that the Arizona straw purchasers could
receive heroin. Lreceived $200 and heroin for each firearm that I transported. At
the time, 1 transported the firearms I was not licensed to deal, import,
manufacture, or collect firearms to transport firearms and I knew the purchasers
of the firearms were not licensed to deal, import, manufacture, or collect firearms.

The defendant shall swear under oath to the accuracy of this statement and, if the
defendant should be called upon to testify about this matter in the future, any intentional
material inconsistencies in the defendant’s testimony may subject the defendant to
additional penalties for perjury or false swearing, which may be enforced by the United
States under this agreement.

APPROVAL AND ACCEPTANCE OF THE DEFENDANT

I have read the entire plea agreement with the assistance of my attorney. I
understand each of its provisions and I voluntarily agree to it.

I have discussed the case and my constitutional and other rights with my attorney.
1 understand that by entering my plea of guilty I shall waive my rights to plead not guilty,
to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
present evidence in my defense, to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination, all with the assistance of counsel, and

to be presumed innocent until proven guilty beyond a reasonable doubt.

 

 
Oo em tN DO UT HP WY WY

oO ~~ oO On - fad Bo — oS a) oe ~l a oa = So i) — oS

 

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

| have been advised by my attorney of the nature of the charges to which I am
entering my guilty plea. I have further been advised by my attorney of the nature and range
of the possible sentence and that my ultimate sentence shall be determined by the Court
after consideration of the advisory Sentencing Guidelines.

My guilty plea is not the result of force, threats, assurances, or promises, other than
the promises contained in this agreement. [| voluntarily agree to the provisions of this
agreement and I agree to be bound according to its provisions.

| understand that if I am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. 1 further understand that if] violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, | may be required
to serve a term of imprisonment or my sentence otherwise may be altered.

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

1 further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement, are null
and void and have no force and effect.

Lam satisfied that my defense attorney has represented me in a competent manner.

| fully understand the terms and conditions of this plea agreement. ] am not now

using or under the influence of any drug, medication, liquor, or other intoxicant or

 

 
Oo © SN DB ww Hh WwW w=

Se oa A tt BR OO Se SBP we IN DH SF YY

 

depressant that would impair my ability to fully understand the terms and conditions of this
plea agreement. /
Ao f
oho / ? Lh hhh “Lone Laer"

Date ABDUL SABOOR
Defendant

APPROVAL OF DEFENSE COUNSEL

Thave discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. If, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. 1 have further
discussed the concept of the advisory Sentencing Guidelines with the defendant. No
assurances, promises, or representations have been given to me or to the defendant by the
United States or any of its representatives that are not contained in this written agreement.
I concur in the entry of the plea as indicated above and that the terms and conditions set
forth in this agreement are in the best interests of my client. [ agree to make a bona fide
effort to ensure that the guilty plea is entered in accordance with all the requirements of

Fed. R. Crim. P. 11.

2h) RQ Le J

Date’ PATRICIA“A, HUBBARD

  

Attorney for CBB
if
if

 

 
DW oO DO tr mm WN

mow NN NNN NN HF DK ee ee So Tt Ss
Um BOON BO COON RO RY ONY

APPROVAL OF THE UNITED STATES
| have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth herein are appropriate and are in the best
interests of justice.
MICHAEL BAILEY

United States Attorney
District of Arizona

GD-1@- |G Shak Fhill co

 

Date SHEILA PHILLIPS f
Assistant U.S. Attorney

ACCEPTANCE BY THE COURT

 

 

 

Date HONORABLE STEVEN P. LOGAN
United States District Judge

-10-

 

 
